       Case: 4:19-cr-00321-HEA Doc. #: 2 Filed: 04/25/19 Page: 1 of 2 PageID #: 5


                                                                                          FILED
                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI                            APR 2 5 Z019
                                      EASTERN DIVISION                                U s DISTRICT COURT
                                                                                     EASTERN DISTRICT OF MO
  UNITED STATES OF AMERICA,                        )                                       ST.LOUIS
                                                   )
         Plaintiff,                                )
                                                   )    ,,--~~~~~~~~~~~~~~


  v.
                                                   j, 4:19CR321 HEA/DDN
  AARON HINER,                                     )
                                                   )
         Defendant.                                )
                                                   )

                                            INDICTMENT

-The Grand Jury charges:

                                      COUNTS 1 THROUGH 2 ·

        On or about the followi11rg dates, within the Eastern District of Missouri, the defendant,

                                          AARONIDNER,

a United States Postal Service employee, did steal, abstract, and remove prescription medication

from letters, packages, and mail which had been entrusted to the defendant and forwarded

through and delivered from a post office or postal station established by authority of the

Postmaster General and of the Postal Service,

COUNT            DATE                              ITEM

 1               January 15, 2019                  Express Scripts Prescription Medication Parcels

2                March 5, 2019 ·                   Express Scripts Prescription Medication Parcels




                                                    1
    Case: 4:19-cr-00321-HEA Doc. #: 2 Filed: 04/25/19 Page: 2 of 2 PageID #: 6



     All in violation of Title 18, United States Code, Sections 1709 and 2.

                                            A TRUE BILL.



                                            FOREPERSON


JEFFREY B. JENSEN
United States Attorney




TRACY L. BERRY, 014753 TN
Assistant United States Attorney




                                                2·
